Citation Nr: 0723336	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-31 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
epidermophytosis pedis.

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right leg and foot.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left leg and foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which denied the veteran's 
increased (compensable) rating claim for epidermophytosis 
pedis, and on appeal of a July 2004 rating decision which 
denied the veteran's claims for service connection for 
peripheral neuropathy of the right leg and foot and for 
peripheral neuropathy of the left leg and foot.  

The veteran disagreed with the February 2004 rating decision 
later that same month, in February 2004, and perfected a 
timely appeal on his increased (compensable) rating claim for 
epidermophytosis pedis in August 2004.  He also disagreed 
with the denial of his claims for service connection for 
peripheral neuropathy of the right leg and foot and for 
peripheral neuropathy of the left leg and foot in August 
2004.

In an October 2005 rating decision, the RO granted the 
veteran's claims for service connection for peripheral 
neuropathy of the right leg and foot and for peripheral 
neuropathy of the left leg and foot based on 38 U.S.C.A. 
§ 1151 and assigned a 10 percent rating for each disability.  
In April 2006, the veteran disagreed with the 10 percent 
ratings assigned for his service-connected peripheral 
neuropathy of the right leg and foot and to peripheral 
neuropathy of the left leg and foot, seeking higher initial 
ratings for both disabilities.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In July 2006, the veteran perfected a timely appeal on his 
claims for initial ratings in excess of 10 percent for 
peripheral neuropathy of the right leg and foot and for 
peripheral neuropathy of the left leg and foot.

In July 2007, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In an Informal Hearing Presentation submitted on the 
veteran's behalf to the Board in June 2007, his service 
representative contended that the veteran's service-connected 
peripheral neuropathy of both legs and feet had worsened 
since his last VA peripheral nerves examination in July 2004, 
a remand for an updated VA examination was warranted.  The 
Board agrees.  On remand, the veteran should be scheduled for 
a VA neurological examination to determine the current 
severity of his service-connected peripheral neuropathy of 
both legs and feet.  See, e.g., Caffrey v. Brown, 6 Vet. App. 
377, 383-4 (1994).

A review of the claims file also shows that there may be 
relevant VA medical records that have not yet been obtained.  
In a statement dated on September 11, 2006, the veteran 
waived the 60-day waiting period following the issuance of a 
Supplemental Statement of the Case (SSOC) and requested that 
his appeal be forwarded to the Board as soon as possible.  
Attached to the veteran's statement was a listing of his 
future VA medical appointments, including a VA dermatology 
examination scheduled for October 25, 2006.  The RO noted in 
a November 2006 SSOC that a review of electronic VA records 
showed that this dermatology appointment was scheduled for 
November 3, 2006, but there were no records or findings from 
that examination and the status of this dermatology 
examination was listed as "no action taken."  The United 
States Court of Appeals for Veterans Claims has held that VA 
is on constructive notice of all documents generated by VA, 
even if the documents have not been made part of the record 
in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Thus, on remand, the veteran's up-to-date VA 
medical records should be obtained.

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC), for the following action:

1.  Ask the veteran to identify all VA and 
non-VA physicians who have evaluated or 
treated him for epidermophytosis pedis 
and/or peripheral neuropathy of both legs 
and feet in recent years.  Obtain 
outstanding VA treatment records that have 
not already been associated with the 
claims file.  Once signed releases are 
received from the veteran, obtain 
outstanding private treatment records that 
have not already been associated with the 
claims file.  A copy of any negative 
response(s) should be included in the 
claims file.

Thereafter, the AMC/RO RO should make a 
determination of whether a skin 
examination is warranted to evaluate the 
veteran's service-connected 
epidermophytosis pedis.

2.  Schedule the veteran for a 
neurological or peripheral nerves 
examination to determine the current 
severity of his service-connected 
peripheral neuropathy of the right leg and 
foot and peripheral neuropathy of the left 
leg and foot.  The claims file should be 
made available to and reviewed by the 
examiner prior to completion of the 
examination.  Any tests deemed necessary 
for the evaluation should be performed.

3.  After completion of any other 
development indicated by the record, with 
consideration of all evidence added to the 
record subsequent to the SOC, the AMC/RO 
must readjudicate the claims for an 
increased (compensable) rating for 
epidermophytosis pedis and initial ratings 
in excess of 10 percent for peripheral 
neuropathy of the right leg and foot and 
for peripheral neuropathy of the left leg 
and foot.  If any claim remains denied or 
not granted to the veteran's satisfaction, 
the AMC/RO should issue an appropriate 
supplemental statement of the case (SSOC) 
and provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

